Exhibit 99.13 CERTIFICATE OF QUALIFIED PERSON Lycopodium Minerals Pty Ltd I, Christopher Gorden Waller, as an author of this report entitled "Esaase Gold Deposit Resource Estimation Update incorporating the May 2010 Preliminary Economic Assessment” for the Esaase Gold Project, Ghana, prepared for Keegan Resources inc., dated December 16th, 2010 and amended February 4th 2011 do hereby certify that: 1. I am Manager of Studies with Lycopodium Minerals Pty Ltd. My office address is Level 5, 1 Adelaide Terrace, East Perth, Western Australia 6004. 2. I am a graduate of the South Australian Institute of Technology (now the University of South Australia) in 1978 with a Bachelor of Applied Science degree in Applied Chemistry. 3. I am a member of the Australasian Institute of Mining and Metallurgy (AusIMM), membership number 101899. I have worked as a metallurgical engineer for a total of 33 years since my graduation. My relevant experience for the purpose of the Technical Report is: °
